 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY LYNN WILBURN,                            No. 2:18-CV-0994-WBS-DMC
12                         Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  Pursuant to the court’s scheduling order, plaintiff is required to prosecute this

21   action by either seeking voluntary remand or filing a dispositive motion within 45 days from the

22   date of service of the administrative record by defendant. Plaintiff was warned that failure to

23   comply may result in dismissal of this action for lack of prosecution and failure to comply with

24   court rules and orders. See Local Rule 110. A review of the docket reflects that the answer and

25   certified administrative record were served on July 5, 2019. To date, plaintiff has not filed a

26   dispositive motion.

27   ///

28   ///
                                                        1
 1                  Based on the foregoing, the undersigned recommends that this action be dismissed

 2   without prejudice for lack of prosecution. See Local Rule 110.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: September 6, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
